Knowlton, J.
Under the St. of 1895, c. 449, § 13, the water commissioner of the city of Boston, acting for the city, is authorized to take the waters to be used for a water supply and “ to sell said waters, or parts thereof, and to fix the rates to be paid therefor by the owner of the premises to which any of said *335water is furnished, or by the person or persons using any of said water,” etc. The plaintiff is the owner of a building to which water is furnished by said city, and he complains that, while he has been accustomed to have the water measured by a meter, and to pay for it under the rules applying to water furnished through meters, the water commissioner threatens to take out the meter and to compel him to pay for the water under the rules applying to unmeasured water, which is charged for at an established rate for each fixture through which it is used.
The statute above quoted allows the water commissioner “ to furnish and attach meters where he deems it necessary.” It authorizes him to fix the rates to be paid for water furnished without meters, as well as for that which is measured. It implies that there may be at least two general methods of determining prices, one for water which is measured and one for water which is not measured. It appears by the plaintiff’s bill that the method adopted where water is not measured is to establish the price for each fixture of a certain kind at which water is supplied. There is no averment in the bill that this is not a reasonable method, or that the water commissioner has not established uniform rates for all fixtures of a particular kind. There is no averment that the rates established for measured water are not reasonable for water supplied in that manner, nor is it averred that rates for buildings generally, which are charged at a certain price per fixture, are not reasonable as compared with the rates for measured water when the nature of the uses and the methods of furnishing in different places are taken into account. The bill does not show that the plaintiff’s building is not of a class in which the charges for water are usually at the established rate per fixture.
Considerable discretion in determining the methods of fixing rates is necessarily given by the statute to the water commissioner. Money must be obtained from water takers to reimburse the city wholly or in part for the expense of furnishing water. An equitable determination of the price to be paid for supplying water does not look alone to the quantity used by each water taker. The nature of the use and the benefit, obtained from it, the number of persons who want it for such a use, and the effect of a certain method of determining prices upon the *336revenues to be obtained by the city, and upon the interests of property holders, are all to be considered. Under any general and uniform system other than measuring the water, some will pay more per gallon than others.
It appears by- the bill that the plaintiff has so arranged fixtures in his building that he and his tenants can obtain the convenience and benefit of having water to use in many places, while the quantity which they want to use in the whole building, paid for at the rate per gallon charged for measured water, would cost only five dollars per year. He has been accustomed to pay fifteen dollars per year, because, however small the quantity used, that is the lowest sum per year for which water will be furnished under the rules through any meter.
The only averment in the bill which tends to show that, the charge for his building after the meter is removed will be unreasonable, is that he “ will be obliged to pay more than twenty times as much as other water takers pay for the same quantity of water.” This means that the arrangement of fixtures in his building is such that, paying by the fixture at the ordinary rate, the aggregate quantity used will be so small as to make the price per gallon twenty times as much as the price paid for measured water where meters are allowed to be used, or the lowest price paid at rates by the fixture where the largest quantities are used through the -fixtures. This does not show that charging by the fixture is an improper method. It only shows that the number and arrangement of the fixtures in the plaintiff’s building are uneconomical for the owner as compared with a different construction and arrangement of the conveniences for using water in some other buildings.
The rights of the parties are not affected by the fact that the plaintiff was using a meter when he put in his fixtures. He knew that he had no contract for the future with the city in regard to the mode of fixing the price to be paid for water, and it appears that the quantity which he has been using is only about a third of the smallest quantity for which water is ever charged by the gallon, running through a meter.
The bill does not state a case for relief in equity.

Bill dismissed.